 In the Matter ofNovELTY SLIPPER Co.andEMPLOYEESOF NovELTYSLIPPER CO., INC., and BOOT & SHOE WORKERS' UNION, A. F. OF L.Case No. R-496CERTIFICATION OF REPRESENTATIVESMay 5, 1938On the 12th day of February 1938, the National Labor RelationsBoard, herein called the Board, issued a Decision and Direction ofElection 1 in the above-entitled case.The Direction of Election di-rected that an election by secret ballot be conducted within fifteen(15) days from the date of the Direction among all the productionemployees of the Novelty Slipper Co., Inc., New York City, hereincalled the Company, who were employed by the Company during thepay-roll period next preceding the filing of the petition in this case,excluding office and supervisory employees, and employees who quitor were discharged for cause between such date and the date of theelection, to determine whether or not they desired to be representedby the Boot & Shoe Workers' Union, affiliated with the AmericanFederation of Labor, or the United Shoe Workers of America,affiliated with the Committee for Industrial Organization, for thepurposes of collective bargaining, or by neither.Pursuant to the Decision and Direction of Election, an election bysecret ballot has been conducted under the direction and supervisionof Elinore Morehouse Herrick, the Regional Director for the SecondRegion (New York City), among the eligible employees of theCompany.On March 4, 1938, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesan Intermediate Report on the election.Thereafter, on March 8,1938, objections to the Intermediate Report were filed with the saidRegional Director by the United Shoe Workers of America involvingthe conduct of the election.On April 11, 1938, the said RegionalDirector notified the United that the objections, having been dulyconsidered, were thereby overruled on the ground that sufficient proofhad not been adduced to substantiate the objections.On April 16,15 N. L.It.B. 264.20 DECISIONS AND ORDERS211937, counsel for the United appealed the ruling of the Regional Di-rector on the objections to the Board and asked that the "matter be-set down for an early hearing before a Referee."Having investi-gated the objections of the United, the affidavits submitted in supportof the objections, and the report of the examination made by the-Regional Office relative to the exceptions, the Board hereby sustainsthe action of the Regional Director in overruling the objections filedby the United and hereby denies its request for a hearing.As to the balloting and its results, the Regional Director reportedas follows :Total Number Eligible to Vote------------------------------205Total Number of Ballots Cast--------------------------------189Total Number of Ballots Counted------------------------------------------------188Total Number of Votes in favor of Boot & Shoe Workers'Union, A. F. of L-----------------------------------------104Total Number of Votes in favor of United Shoe Workersof America, C. 1. 0----------------------------------------79Total Number of Votes in favor of neither union--------------5Total Number of Blank Votes-------------------------------0TotalNumber of Void Ballots-----------------------------1Total Number of Challenged Votes---------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series,1, as amended,IT IS HEREBY CERTIFIED that the Boot & Shoe Workers' Union, af-filiated with the American Federation of Labor, has been selectedby a majority of the production employees of the Novelty SlipperCo., Inc., New York City, excluding office and supervisory employees,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, Boot & Shoe Workers'Union, affiliated with the American Federation of Labor, is the ex-clusive representative of all such employees for the purposes of. col-lective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.